--------------------------------------------------------------------------------

DRAGON ENERGY CORPORATION
650 POYDRAS STREET, SUITE 2828
NEW ORLEANS, LOUISIANA 70130-6155


FAX
 
TELEPHONE
(504) 586-0017
 
(504) 586-1717





August 23, 2004




Argyle Energy, Inc.
10777 Westheimer, Suite 170
Houston, Texas 77042


Attention: Mr. Harry J. Peters





 
Re:
FARMOUT AGREEMENT

   
Barnett Crossroads Prospect (Prospect No. 20)

   
Escambia County

                                                        A L A B A M
A                                                                                                     




Gentlemen:


When accepted by you in the manner provided hereinafter, this letter shall
constitute a contract and agreement ("Agreement") between DRAGON ENERGY
CORPORATION ("Dragon") and ARGYLE ENERGY, INC. ("Argyle"), concerning those
certain Oil, Gas and Mineral Leases (the "Leases") described more particularly
in the list of leases and lands attached hereto as Exhibit "I." Argyle has
expressed a desire to acquire an interest in the Leases by drilling a test well
in search of oil and/or gas on the Leases, and this letter will evidence the
agreement between Dragon and Argyle with respect thereto.


For and in consideration of the covenants, obligations, and undertakings set
forth herein, Dragon and Argyle hereby agree as follows:




1.


CASH CONSIDERATION


Concurrently, with the execution of this Agreement by Dragon and Argyle, Argyle
has paid to Dragon the sum of One Hundred Thousand and 00/100 Dollars
($100,000.00) in cash (the "Cash Consideration"). Argyle shall not have accepted
this Agreement, and this Agreement shall not be in force and effect as between
Dragon and Argyle, until Argyle has delivered to Dragon the full amount of the
Cash Consideration.




2.


TITLE INFORMATION AND TITLE OPINIONS


Dragon makes no representation or warranty, either expressed or implied,
concerning its title to the Leases. Upon the request of Argyle, Dragon shall
furnish to Argyle copies of the Leases and all title data and title opinions
relating to the Leases in the possession of Dragon as of the effective date of
this Agreement. Thereafter, Argyle shall obtain such additional title data and
title opinions as it deems necessary in connection with the drilling of the Test
Well. Argyle shall bear and pay one hundred percent (100%) of the total costs
and expenses of such additional title data and drillsite title opinions.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 2

 
3.


TEST WELL


3.1.     On or before September 30, 2005, and subject to the availability of a
drilling rig, tubular goods, and other equipment and services required for the
drilling and completion of the Test Well, Argyle agrees to commence, or to cause
to be commenced, the actual drilling of a well in search of oil or gas at a
mutually acceptable legal location in Section 19, Township 3 North, Range 8
East, Escambia County, Alabama (the "Test Well"). Argyle shall cause such
drilling operations to be prosecuted with diligence and in a workmanlike manner
consistent with the practices of a prudent operator until the Test Well shall
have been drilled to a depth of (a) 14,850 feet TVD below the surface of the
earth, or (b) a depth sufficient to test adequately and conclusively the
stratigraphic equivalent of the Smackover Formation as seen in the interval
between 13,684 feet and 14,016 feet in the Dragon Energy Corporation-ATIC 23-4
#1 well located in Section 23, Township 3 North, Range 8 East, Escambia County,
Alabama, whichever is the shallower depth (the "Objective Depth"), or to such
other depth as the parties hereto may agree, as provided hereinafter.


3.2.     Argyle agrees to pay and bear one hundred percent (100%) of the total
cost, risk, liability, and expense incurred in connection with the drilling of
the Test Well to its Objective Depth and all logging, coring, and testing of the
Test Well provided or permitted under this Agreement prior to a decision
concerning a completion attempt therein. For purposes of this Agreement, the
point in time when the Test Well has been drilled to its Objective Depth and all
such logging, coring and testing of the Test Well prior to a decision concerning
a completion attempt therein has been completed shall be referred to hereinafter
as "Casing Point."


3.3.     During the course of drilling the Test Well to Casing Point, Argyle
shall perform, or cause to be performed, the following services with respect to
the Test Well:
 

 
(a)
Argyle shall cause a survey of the location of the Test Well to be made, cause
such location to be staked, and secure drilling permits for the Test Well. As
soon as is practicable after the execution of this Agreement, Argyle shall
furnish to Dragon a survey plat showing the staked location of the Test Well.

 

 
(b)
Argyle shall prepare, or cause to be prepared, the Test Well location and the
access thereto, and shall settle or pay surface damages, if any, occasioned by
these operations.




 
(c)
Argyle shall furnish, or cause to be furnished, an appropriate drilling rig,
equipment, labor, mud and chemicals, surface casing, protection casing if
necessary, cement, water, and fuel; shall move the drilling rig on and off
location; and shall perform such other services as may be required to drill the
Test Well to its Objective Depth.




 
(d)
Argyle shall furnish such on-site geological and engineering supervision, as is
necessary or appropriate.




 
(e)
Argyle shall, on a daily basis, maintain an estimate of the total expenses
incurred to date for the drilling of the Test Well and shall include such
information, along with the daily progress of the drilling of the Test Well, in
the daily drilling reports to Dragon provided for in Section 3.3. (g) (i).




 
(f)
During the drilling of the Test Well, Argyle shall conduct such coring and
testing as would a reasonably prudent operator. Upon reaching the Objective
Depth, Argyle shall run, from the base of the surface casing of the Test Well to
its Objective Depth, such electrical induction logs, neutron density logs, or
other logs as may be necessary to properly test the Objective Depth for the
presence of oil and/or gas in commercial quantities.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 3
 

 
(g)
Argyle agrees that Dragon and its representatives shall, at all times, have
access at their own risk to the derrick floor of the Test Well to witness all
operations thereon and to inspect the logs and other records kept with respect
to the Test Well. Argyle shall provide Dragon with at least twenty-four (24)
hours written notice concerning the anticipated time that any logging, coring,
testing, completion, or plugging operations will take place on the Test Well to
allow Dragon, or its representatives, sufficient time to be present at the well
site to witness the same. Further, Argyle agrees to furnish to Dragon copies of
each of the following:

 

 
(i)
daily drilling reports;

 
(ii)
core analyses;

 
(iii)
mud logs;

 
(iv)
electrical induction logs and surveys and neutron density logs;

 
(v)
velocity surveys;

 
(vi)
well test and completion reports; and

 
(vii)
all reports made to any state or federal agency.



3.4.     When the Test Well has been drilled to its Objective Depth and the
logging, coring, and testing provided in Section 3.3.(f) have been completed,
Argyle or Dragon shall have the right to have additional logs, cores, or other
tests made or run in the Test Well to aid in a decision whether to attempt a
completion therein; provided, however, that Argyle shall have the right to veto
any such proposed additional logs, cores, or other tests if Argyle, in its sole
judgment, determines that such proposed logs, cores, or other tests would unduly
jeopardize the Test Well or the geological formation into which it has been
drilled. Any such additional logging, coring and testing shall be proposed in
the manner provided in Article VI.B.1 of the Operating Agreement referred to
hereinafter. If Argyle approves any such proposal for additional logging, coring
and testing, Argyle shall be liable for 100% of the cost related thereto. In the
event that Argyle does not elect to conduct such additional testing and Dragon
elects to conduct such testing, Dragon shall be liable for all costs incurred
and all damage to the well bore during such testing.


3.5.  (a) In the event that Argyle is unable to reach the Objective Depth in the
Test Well, or having reached such Objective Depth, is unable to complete the
Test Well because of subsurface conditions or formations, including without
limitation heaving shale, domal formations, and excessively high pressure water
sands or cavities, that would render further drilling operations by a prudent
operator impracticable, or because of mechanical conditions in the Test Well
beyond Argyle's control, Argyle shall plug and abandon the Test Well and restore
the drillsite premises thereof pursuant to the provisions of Section 3.6.


 (b) Thereafter, Argyle shall determine, it its sole discretion, whether to
commence or to cause to be commenced, within sixty (60) days after the date that
plugging operations on the Test Well are completed, the actual drilling of a
substitute well for oil and/or gas (the "Substitute Test Well") at a mutually
acceptable location on the Leases. The Substitute Test Well shall be drilled
under the same terms and conditions as the Test Well. If the Substitute Test
Well is commenced in a timely manner and completed as a producer of oil and/or
gas in commercial quantities, the Substitute Test Well shall take the place of
the Test Well for purposes of this Agreement, and as used herein, the term "Test
Well" shall include the Substitute Test Well.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 4
 
3.6. (a) In the event that Argyle commences the actual drilling of the Test Well
as provided in this Article 3, and reaches the Objective Depth of the Test Well
but both Argyle and Dragon elect not to attempt to complete the Test Well,
Argyle shall plug and abandon the Test Well and shall restore the drillsite
premises pursuant to the requirements of the Leases and applicable laws and
regulations, unless operations are conducted pursuant to Section 3.7, and Argyle
shall bear one hundred percent (100%) of the total costs, risks, liabilities,
and expenses of such plugging, abandonment, and surface restoration operations.


(b) In the event that Argyle commences the actual drilling of the Test Well as
provided in this Article 3, and reaches the Objective Depth of the Test Well and
both Argyle and Dragon participate in the unsuccessful attempt to complete the
Test Well, Argyle and Dragon shall plug and abandon the Test Well and shall
restore the drillsite premises pursuant to the requirements of the Leases and
applicable laws and regulations, unless operations are conducted pursuant to
Section 3.7, and the costs, risks, liabilities, and expenses of such plugging,
abandonment, and surface restoration operations shall be borne by the parties in
their respective after casing point working interests, (the "ACP Interest"). The
ACP Interests of Argyle and Dragon are seventy-five percent (75%) and twenty
five percent (25%) respectively.


(c) In the event that Argyle commences the actual drilling of the Test Well as
provided in this Article 3, and reaches the Objective Depth of the Test Well and
either Argyle or Dragon elects not to participate in a proposed completion
attempt in the Test Well, the completion attempt will be subject to the
provisions of Section 4.3, and if unsuccessful, the Consenting Party shall plug
and abandon the Test Well and shall restore the drillsite premises pursuant to
the requirements of the Leases and applicable laws and regulations, unless
subsequent operations are conducted, and the Consenting Party shall bear (100%)
of the total costs, risks, liabilities, and expenses of such plugging,
abandonment, and surface restoration operations.




3.7. (a) After the Test Well has been drilled to Casing Point and Argyle and
Dragon have elected not to attempt to complete the Test Well as a well capable
of producing oil and/or gas in commercial quantities, Argyle or Dragon may
propose deepening, sidetracking, or any other operations in the Test Well prior
to the plugging and abandonment thereof. Any such additional logging, coring and
testing shall be proposed in the manner provided in Article VI.B. I of the
Operating Agreement referred to hereinafter.


(b) If Argyle and Dragon elect to participate in the operation proposed under
Section 3.7.(a), the cost, risk, liability, and expense incurred in connection
therewith shall be borne by the parties in their respective ACP Interest.


(c) In the event that either Argyle or Dragon elects not to participate in the
relevant Section 3.7.(a) operation (the "Non-Consenting Party"), and the
proposing party (the "Consenting Party") thereafter elects not to proceed
therewith, Argyle shall plug and abandon the Test Well and restore the drillsite
premises thereof pursuant to the provisions of Section 3.6. In the event that
either Argyle or Dragon elects not to participate in the relevant Section
3.7.(a) operation, and such operation is pursued by the Consenting Party, the
Non-Consenting Party shall surrender and relinquish to the Consenting Party, all
of the right, title, and interest of the Non-,Consenting Party in and to the
Test Well and the Leases; and the Consenting Party shall bear the full cost,
risk, liability, and expense incurred in connection with the relevant operation.
Such surrender of the interest of the Non-Consenting Party in the Leases shall
not create an obligation on the part of the Consenting Party to reimburse the
Non-Consenting Party for sums previously paid by the Non-Consenting Party under
the terms of this Agreement. The Non- Consenting Party shall execute any
assignments or other documents in favor of the Consenting Party necessary to
divest the Non-Consenting Party of such rights and interests.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 5
 
3.8.     Subject to the provisions of Section 11.1., Argyle may, at its option,
subcontract the performance of all or any part of its responsibilities and
obligations hereunder; provided, however, that no such subcontract shall be
regarded as an assignment of Argyle's responsibilities or obligations hereunder
or as having the effect of relieving Argyle of its contractual responsibilities
and obligations hereunder.


3.9.     Argyle shall, during all operations conducted by it pursuant to this
Agreement in connection with the exploration for, or production of, oil and/or
gas on the Leases, I comply with any and all applicable laws, rules, and
regulations of any governmental authority having jurisdiction over such
operations, and with all of the terms, covenants, arid conditions either
expressed or implied, set forth in the Leases, this Agreement, and the Operating
Agreement referred to hereinafter.




4.


COMPLETION ATTEMPT ON THE TEST WELL


4.1.     The decision whether to attempt to complete the Test Well as a well
capable of producing oil and/or gas in commercial quantities shall be governed
by the relevant provisions of the Operating Agreement referred to hereinafter,
and all operations in connection with any such completion attempt shall be
governed by the terms of such Operating Agreement, except to the extent that
they conflict with the terms hereof.


4.2.     Subject to the right to elect not to participate in a completion
attempt in the Test Well, as provided in Section 4.3, Argyle and Dragon agree to
bear seventy-five percent (75%) and twenty five percent (25%) respectively, of
the cost, risk, liability, and expense incurred in connection with any
completion attempt on the Test Well, including without limitation all expenses
incurred in equipping the Test Well for production. For purposes of this
agreement, Dragon and Argyle agree that all costs and expenses of labor,
services, materials, and equipment used and incurred in a completion attempt in
the Test Well that are not included in the cost of drilling the Test Well to
Casing Point or conducting any operations therein pursuant to Section 3.7 shall
be deemed to be costs of completion and equipping for production, including,
without limitation, (a) costs of casing and associated equipment, (b) cement and
cementing service, (c) tubing, (d) packers, (e) Christmas tree, (f) perforation,
(g) formation treatment and stimulation, (h) rig time, (i) engineering
supervision, (j) surface handling facilities, and (k) administrative overhead as
provided in Exhibit "C" to the Operating Agreement referred to hereinafter.


4.3.     In the event that either Argyle or Dragon elects not to participate in
a proposed completion attempt in the Test Well, and such completion attempt is
pursued by the Consenting Party, the Non-Consenting Party shall surrender and
relinquish to the Consenting Party, all of the right, title, and interest of the
Non-Consenting Party in and to the Test Well and the Leases; and the Consenting
Party shall be the operator for such completion attempt and all subsequent
operations on the Leases and shall bear the full cost, risk, liability, and
expense incurred in connection with such completion attempt. Such surrender of
interests of the Non- Consenting Party in the Leases shall not create an
obligation on the part of the Consenting Party to reimburse the Non-Consenting
Party for sums previously paid by the Non-Consenting Party under the terms of
this agreement. The Non-Consenting Party shall execute any assignments or other
documents in favor of the Consenting Party necessary to divest the
Non-Consenting Party of such rights and interests.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 6

 
5.


ASSIGNMENTS OF INTEREST


5.1.     When the Test Well has been drilled to Casing Point and the logging,
coring, and testing provided in Section 3.3.(f) have been completed, and Argyle
has complied with all of the terms and provisions of this Agreement, Dragon
shall assign to Argyle, by recordable instrument of conveyance in form and
substance identical to the form of Assignment of Oil and Gas Leases attached
hereto as Exhibit "II" (the "Lease Assignment"), an undivided seventy-five
percent (75%) interest in and to (a) the Leases, (b) the Test Well and all oil,
gas and related hydrocarbons produced, saved, and marketed there from, (c) all
other personal property and equipment located on the Leases, and (d) all
appurtenances thereto. For purposes of this Agreement, the referenced percentage
shall sometimes be referred to herein as Argyle's "Lease Ownership Percentage."


5.2.     The specific provisions governing the assignment of interest in the
Leases from Dragon to Argyle described in Section 5.1, are set forth in the
Lease Assignment, the terms and provisions of which are incorporated into this
Agreement for all purposes. In the event of a conflict between the provisions of
the Lease Assignment and the provisions of this Agreement, the provisions of
this Agreement shall govern and control.


5.3.     Prior to Argyle earning an assignment of its interest in the Leases as
provided in Section 5.1 above, Dragon shall maintain all of the Leases through
delay rental payments as may be required. During the time Dragon is maintaining
said Leases, Dragon shall, as necessary, present Argyle with an invoice no more
than sixty (60) days prior to a delay rental payment being due, and Argyle shall
have fifteen (15) days from the date an invoice is received within which to pay
such invoice. Should Argyle fail to timely pay an invoice as provided herein,
Argyle shall forever forfeit all of its rights hereunder, and neither party to
this Agreement shall have any recourse against the other, and this Agreement
shall terminate. Should Argyle timely pay such invoice, all of Argyle's rights
hereunder shall be maintained. Subsequent to Argyle earning an assignment of its
rights hereunder, and after receiving an Assignment of its interest from Dragon,
all delay rental and other lease maintenance payments shall be made by Argyle
pursuant to the terms of the Joint Operating Agreement attached hereto as
Exhibit IV.
 
 
6.


OPERATING AGREEMENT


6.1.     Concurrently with the execution of this Agreement, Dragon and Argyle
have executed an Operating Agreement identical in form and substance to the form
of Operating Agreement attached hereto and made a part hereof as Exhibit "IV"
(the "Operating Agreement") that names Argyle as "Operator" and Dragon as
"Non-Operator."


6.2.     All operations in connection with the Test Well shall be governed by
the applicable provisions of the Operating Agreement, to the extent that such
provisions are not inconsistent with the provisions of this Agreement. All
operations in connection with any subsequent well located on the Leases,
including the decision to drill or not to drill, shall be governed by the
applicable provisions of the Operating Agreement, to the extent that such
provisions are not inconsistent with the provisions of this Agreement.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 7

 
7.


RELATIONSHIP OF PARTIES - TAXATION


7.1.     It is not the purpose of this Agreement to create, and this Agreement
shall not be construed as creating, a joint venture, partnership, or other
relation whereby any party to this Agreement shall be liable for the acts,
either of omission or commission, of any other party hereto. Furthermore, the
respective rights and obligations of the parties hereto shall, in all respects,
be several and not joint, and shall be governed by the express provisions
hereof.


7.2.     Dragon and Argyle agree that the provisions of the Operating Agreement
shall govern their relationship, for U.S. federal and state income taxation
purposes.




8.


AREA OF MUTUAL INTEREST


8.1.     An area of mutual interest that covers all of lands within the area
outlined on the plat attached hereto as Exhibit "III," the "AMI" is hereby
established by the parties hereto.


8.2.     Should any party hereto acquire, either directly or indirectly, a
leasehold, farmout or similar interest, within the AMI, while this Agreement or
the Operating Agreement are in effect, the acquiring party shall give notice of
such acquisition to the non-acquiring party, advise them of the terms and
conditions of said acquisition and furnish copies of all pertinent information.
Any non-acquiring party shall have a period of ten (10) days (or twenty four
(24) hours, exclusive of Saturdays, Sundays and Holidays), in case a well is
being drilled within the AMI, in which to elect to share in such acquisition to
the extent of their ACP Interest. If the non- acquiring party elects to
participate in such acquisition, it shall pay its ACP Interest of the
acquisition costs for such acquired interest within fifteen (15) days of its
election to participate. Failure of the non-acquiring party to pay its share of
acquisition costs within the fifteen (15) day period shall, at the acquiring
party's election, be deemed an election not to participate.




9.


INDEMNITY and INSURANCE


9.1.     Argyle agrees to assume responsibility for and indemnify, hold
harmless, release and defend Dragon, its successors and assigns, from and
against any liability to the extent such liability arose from or is based upon
events, actions, conditions, circumstances or omissions incurred or created by
Argyle in connection with the drilling of any well (s) as provided for
hereunder, and, for all subsequent operations by Argyle that relate in any way
to or are incurred in connection with Argyle's operations conducted hereunder
and from and against any obligations, losses, damages, claims, demands, suits,
costs, expenses, penalties, fines, liens and liabilities whatsoever (including
reasonable attorney's fees and expenses), accruing or relating to the owning,
developing, exploring, operating and maintaining the Leases insofar arid only
insofar as such ownership, development, exploration, operations, and maintenance
pertain to the Leases. No claims for consequential, punitive, exemplary or other
similar types of damages or loss of business opportunity may be asserted by any
party hereto. For liabilities that arise from operations after Dragon has
elected to participate in the completion or subsequent operations for the Test
Well, this indemnity provision shall be superceded by the terms of the Operating
Agreement.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 8

 
9.2.     Argyle shall, before work is commenced hereunder and at all times
during the term of this Agreement, maintain or cause to be maintained insurance
at its own expense with reliable insurance companies authorized to do business
in the state or states in which the work is to be performed hereunder. The
policies shall provide the minimum insurance coverage for the benefit of Dragon
as required in Exhibit "D" to the Operating Agreement. Argyle shall, before work
is commenced hereunder, submit to Dragon, certificates of insurance evidencing
that satisfactory coverage of the types and limits set forth in Exhibit "D" to
the Operating Agreement is in effect. Policies providing for such coverage shall
contain provisions that no cancellation or material changes in the policies
shall become effective except upon thirty (30) days advance written notice
thereof to Dragon, that Dragon is named as an additional insured, that rights of
subrogation against Dragon have been waived, and the certificates of insurance
furnished to Dragon shall evidence these provisions.




10.


NOTICES


10.1.     All notices, consents, approvals, requests, demands, and other
communications required or permitted to be given hereunder or in connection with
the transactions contemplated hereby shall be in writing and delivered in person
or by United States mail, courier service, telegram, telex, telecopier or any
other form of facsimile, postage or charges prepaid, and addressed to each party
at the addresses listed below in accordance with the notice provisions of the
Operating Agreement:



If to Dragon:
   
Dragon Energy Corporation
650 Poydras Street, Suite 2828
New Orleans, Louisiana 70130-6155
Attention:
Mr. McLain J. Forman
Email:
dragonenergy@belLsouth.net
Office Telephone:
(504) 586-1717
Office Fax:
(504) 586-0017
   
If to Argyle:
   
Argyle Energy, Inc.
10777 Westheimer, Suite 170
Houston, Texas 77042
Attention:
Mr. Harry J. Peters
Email:
hjp@br-energy.com
Office Telephone:
(832) 358-3900
Office Fax:
(832) 358-3903



10.2.     Dragon and Argyle may change the address to which such communications
are to be directed by giving written notice to the other party in the manner
provided in Section 8.1.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 9
 
11.


GENERAL PROVISIONS


11.1.     Any assignment of interest by Argyle shall expressly be made subject
to all of the terms, covenants, provisions, and conditions of this Agreement and
the Operating Agreement and shall provide that the assignee identified therein
agrees to ratify this Agreement at Dragon's request. No such assignment shall be
binding upon Dragon until thirty (30) days after Argyle shall have furnished to
Dragon a certified copy of the recorded instrument or instruments evidencing the
same. An assignment by Argyle of all of its interest in the Leases will only
relieve Argyle of liabilities and obligations arising hereunder from and after
the date that said assignment is fully executed by all parties.


11.2.     After the effective date of this Agreement and prior to Argyle's being
entitled to receive the Assignment of Leases provided for in Section 5.1.,
Argyle shall be liable for one hundred percent (100%) of all costs in connection
with extensions or renewals of the Leases, delay rentals, shut-in well payments,
minimum royalties, and other similar payments. After Argyle has become entitled
to receive the assignment provided for in Section 5.1., Argyle and Dragon shall
be liable for their Lease Ownership Percentage of such extensions or renewals of
the Leases, delay rentals, shut-in well payments, minimum royalties, and other
similar payments.


11.3.     If the Test Well is not commenced by the commencement date specified
in Article 3, or if the Test Well (or Substitute Test Well) is not drilled to
Casing Point, this Agreement shall terminate and all parties shall thereupon be
relieved of any further obligation hereunder, and no interest in the Leases or
other rights will have been earned by Argyle, and Dragon shall have no recourse
of any kind whatsoever against Argyle. If a Test Well is not commenced, but all
other obligations are fulfilled, this agreement shall terminate and Argyle shall
be relieved of all other obligations and no refund of the Cash Consideration
shall be due to Argyle.


11.4.     The parties hereto agree to execute such additional instruments,
agreements, or documents as may be necessary to effectuate the intentions of
this Agreement.


11.5.     Article and section numbers used in this Agreement refer to articles
and sections of this Agreement unless otherwise specifically described, '1'he
section headings contained herein are inserted for convenience only and shall
not control or affect the meaning or construction of any provision hereof.


11.6.     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Louisiana and, subject to the
provisions of Section 11.1., shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.


11.7.     This Agreement constitutes the entire agreement between the parties
and supersedes any and all other written or oral agreements or understandings
between the parties concerning the subject matter hereof. No modification or
amendment of the terms and provisions of this Agreement shall be effective
unless in writing and signed by the party against whom enforcement is sought.


11.8.     This Agreement may be executed in multiple counterparts, each of which
shall constitute an original hereof for all purposes, and all of which, when
taken together, shall constitute one and the same instrument.


--------------------------------------------------------------------------------


Argyle Energy, Inc.
Attention: Mr. Harry J. Peters
August 23, 2004
Page 10
 
11.9.     This Agreement shall be effective as of August 1, 2004,
notwithstanding the date set out on the first page hereof and shall remain in
effect so long as any of the Leases subject to this agreement remain or are
continued in force, whether by production, extension, renewal, or otherwise,
unless this Agreement is sooner terminated by the terms hereof.


If the foregoing reflects your understanding of our agreement in connection with
the subject matter hereof, please execute two (2) counterparts of this Agreement
in the space provided below and return one such executed counterpart to Dragon
at the address indicated in Section 8.1., the remaining counterpart should be
retained for your files.
 

   
Very truly yours,
         
DRAGON ENERGY CORPORATION
             
By: 
/s/ McLain J. Forman
   
McLAIN J. FORMAN
   
PRESIDENT



MJF:rs
 
Attachment
     
AGREED TO AND ACCEPTED
 
this 30th day of November, 2004.
 




 
ARGYLE ENERGY, INC.
             
BY: 
/s/ Harry J. Peters
   
HARRY J. PETERS
   
SENIOR VICE-PRESIDENT
 

 

--------------------------------------------------------------------------------
